Investment Plus [(01.11)] Contract Schedule Owner:[John Doe] Contract Number:[??687456] [Joint Owner:[Jane Doe]]Rider Effective Date:[04/15/10] Annuitant:[John Doe] Latest Birthday:[91st] birthday Covered Person(s):[John Doe] Maximum Issue Age:[Jane Doe] [Purchase Payments: Purchase Payment Period:The first [3] years following the Rider Effective Date Initial Amount: Total Purchase Payments received before the first contract quarterly anniversary] [Protected Investment Dates: Initial Protected Investment Date: [04/15/20] Future Anniversary: [10th] Rider Anniversary Reset Period: [10-19] Rider Years after Reset Date Latest Reset Birthday: [81st] birthday] [Protected Investment Value: Guarantee Percentage:[100]%] Lifetime Income Payments: This feature may have limited usefulness in connection with contracts funding tax-qualified programs because partial withdrawals taken to satisfy the minimum distribution requirements before the Benefit Election Date reduce the Protected Investment Value and the Lifetime Income Value.Please consult your tax advisor. Exercise Age Requirements: On the Benefit Election Date, all Covered Persons must be at least age [60], and no Covered Person can be age [91] or older Payment Date Requirements: [1st to the 28th] of a calendar month.The earliest Payment Date is the [Benefit Election Date], and the latest Payment Date is [28 days after the Benefit Election Date]. Minimum Lifetime Income Payment:$[100] Table of Payment Percentages Current Treasury Rate Payment percentage if Younger Covered Person is age [60-64] Payment percentage if Younger Covered Person is age [65-90] [0.00% to 3.49% 3.5% 4%] [3.50% to 4.99% 4.5% 5%] [5.00% to 6.49% 5.5% 6%] [6.50% and above 6.5% 7%] Contract Charges Rider Charge: [[1.5]% for single Lifetime Income Payments] [[1.5]% for joint Lifetime Income Payments] Maximum Rider Charge:[2.5]% Maximum Change Percentage:[0.25]% S40828-NY[Investment Plus] INVESTMENT OPTIONS CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] ALLOCATION GUIDELINES: 1.You can select up to [15] of the Investment Options.This number will not decrease after the Issue Date. 2.Allocations must be made in whole percentages. [INVESTMENT OPTION RESTRICTION FOR ALLOCATING CONTRACT VALUE: [Group A: no more than [0]% of total Contract Value] [Group B: no more than [0]% of total Contract Value] [Combined Group A and Group B: no more than [0]% of total Contract Value] [Combined Group B and Group C: no more than [0]% of total Contract Value] [Group C: up to [100]% of total Contract Value]] INVESTMENT OPTIONS: VARIABLE ACCOUNT:[Allianz Life Variable Account C] Shown below are the Investment Options. [Group A Investment Options AZL COLUMBIA SMALL CAP VALUE FUND AZL FRANKLIN SMALL CAP VALUE FUND AZL TURNER QUANTITATIVE SMALL CAP GROWTH FUND AZL ALLIANZ AGIC OPPORTUNITY FUND AZL SMALL CAP STOCK INDEX FUND AZL SCHRODER EMERGING MARKETS EQUITY FUND AZL MORGAN STANLEY GLOBAL REAL ESTATE FUND PIMCO VIT COMMODITY REALRETURN STRATEGY PORTFOLIO FRANKLIN INCOME SECURITIES FUND FRANKLIN TEMPLETON VIP FOUNDING FUNDS ALLOCATION FUND AZL FUSION GROWTH FUND] [Group B Investment Options AZL COLUMBIA MID CAP VALUE FUND AZL MORGAN STANLEY MID CAP GROWTH FUND AZL MID CAP INDEX FUND AZL DREYFUS EQUITY GROWTH FUND AZL BLACKROCK CAPITAL APPRECIATION FUND AZL INVESCO INTERNATIONAL EQUITY FUND AZL INTERNATIONAL INDEX FUND AZL MORGAN STANLEY INTERNATIONAL EQUITY FUND TEMPLETON GROWTH SECURITIES FUND PIMCO EQS PATHFINDER PORTFOLIO AZL MFS INVESTORS TRUST FUND AZL JPMORGAN U.S. EQUITY FUND AZL S&P AZL DAVIS NY VENTURE FUND AZL EATON VANCE LARGE CAP VALUE FUND AZL VAN KAMPEN GROWTH AND INCOME FUND MUTUAL SHARES SECURITIES FUND] S40829-NY[Investment Plus] [Group C Investment Options AZL FUSION MODERATE FUND AZL FUSION BALANCED FUND AZL FUSION CONSERVATIVE FUND AZL GROWTH INDEX STRATEGY FUND AZL BALANCED INDEX STRATEGY FUND FIDELITY VIP FUNDSMANAGER 50% PORTFOLIO FIDELITY VIP FUNDSMANAGER 60% PORTFOLIO FRANKLIN HIGH INCOME SECURITIES FUND PIMCO VIT HIGH YIELD PORTFOLIO PIMCO VIT EMERGING MARKETS BOND PORTFOLIO PIMCO VIT GLOBAL BOND PORTFOLIO (UNHEDGED) PIMCO VIT REAL RETURN PORTFOLIO PIMCO VIT TOTAL RETURN PORTFOLIO TEMPLETON GLOBAL BOND SECURITIES FUND FRANKLIN U.S.GOVERNMENT FUND AZL MONEY MARKET FUND AZL VAN KAMPEN EQUITY AND INCOME FUND PIMCO VIT ALL ASSET PORTFOLIO PIMCO VIT GLOBAL MULTI-ASSET PORTFOLIO BLACKROCK GLOBAL ALLOCATION V.I. FUND AZL FRANKLIN TEMPLETON FOUNDING STRATEGY PLUS FUND AZL GATEWAY FUND] S40829-NY[Investment Plus] CONTRACT SCHEDULE ADDENDUM OWNER:[John Doe]CONTRACT NUMBER: [??687456] [JOINT OWNER:[Jane Doe]] ANNUITANT:[John Doe] RESET DATE:[04/15/17]INITIAL PROTECTED INVESTMENT DATE:[04/15/27] S40830
